UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


             -against-                                        ORDER

                                                         16 Cr. 281 (PGG)
THOMAS MORTON,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant is adjourned to April

13, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due March 30, 2020,

and any submission by the Government is due on April 6, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       December S, 2019
                                           SO ORDERED.



                                           Paul G. Gardephe
                                           United States District Judge
